DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-12 and 14-15 are pending in this application.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Rao (U.S. Patent Application Publication No. US 2016/0350620 A1) (hereafter referred to as “Rao”).  
	With regard to claim 11, Rao describes training a neural network model (refer for example to paragraphs [0028] through [0031]) to detect artifacts in B mode images using B mode images or B mode images together with orthogonal information (refer for example to paragraphs [0025], [0026] and [0027]); acquiring real time B mode images (refer for example to paragraph [0059]); acquiring image information which is orthogonal to information of the B mode image (refer for example to paragraph [0042]); using the trained neural network model to identify artifacts in real time ultrasound images using B mode images and orthogonal image information (refer for example to paragraphs [0060] through [0063]); and filtering the identified artifacts (refer for example to paragraphs [0060] through [0063]).
As to claim 12, Rao describes wherein acquiring image information which is orthogonal to information of the B mode image further comprises acquiring motion information of the same image field as the B mode image (refer for example to paragraphs [0022] and [0059]).

Allowable Subject Matter
Claims 1-10 and 14-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of the record fail to teach or suggest singly and/or in combination an ultrasonic diagnostic imaging system for improving the image quality of ultrasound images using deep learning which provides for acquiring ultrasound image signals, producing B mode ultrasound images, a neural network model identifying artifacts in a blood vessel in the B mode ultrasound images, in response to the identified artifacts reducing gain at an image depth of identified artifacts and displaying the B mode images with reduced artifact content as prescribed for in the claimed invention. 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt, Hsu, Wegner, Kapoor, Wong, Blackbourne, Pedersen, Carlini, Zhang, Bell and Liang all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
August 12, 2021